871 So. 2d 332 (2004)
Patrick J. BERRIGAN, et al.
v.
DEUTSCH, KERRIGAN & STILES, LLP
No. 2004-CC-0189.
Supreme Court of Louisiana.
March 26, 2004.
Rehearing Denied May 21, 2004.
Granted. The decision of the court of appeal to deny the plaintiff's right to a jury trial is reversed and the trial court's decision is reinstated. The record reflects that the plaintiffs complied with the Jury Trial Order issued by the trial court. See State v. Walker, 95-0185 (La.6/30/95), 658 So. 2d 190, 192 (The right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against a waiver, loss, or forfeiture thereof.)
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.
KIMBALL and KNOLL, JJ., would grant the rehearing.